

EXECUTION VERSION
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SUPPLY AGREEMENT FOR ACTIVE PHARMACEUTICAL INGREDIENT
 
 
by and between
 
 
INSPIRE PHARMACEUTICALS, INC.
 
 
and


 
INSITE VISION INCORPORATED


 
Dated as of February 15, 2007
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
Page

ARTICLE 1
DEFINITIONS
1
     
ARTICLE 2
MANUFACTURE AND SUPPLY OF API
7
     
ARTICLE 3
ORDERS AND FORECASTING; EIGHTEEN MONTH SUPPLY;
   
DELIVERY
7
     
ARTICLE 4
PASSING OF TITLE AND RISK OF LOSS IN API
11
     
ARTICLE 5
PRICE OF API
11
     
ARTICLE 6
INVOICE AND PAYMENT
12
     
ARTICLE 7
CAPACITY
13
     
ARTICLE 8
COMPLAINTS AND PRODUCT RECALL
13
     
ARTICLE 9
REJECTION AND REPLACEMENT OF DEFECTIVE API
15
     
ARTICLE 10
QUALITY ASSURANCE; REGULATORY COMPLIANCE; AUDITS
   
AND INSPECTION; PRODUCT LICENSE; MANUFACTURING
   
LICENSE; DOCUMENTATION AND REPORTS
16
     
ARTICLE 11
CONFIDENTIALITY
18
     
ARTICLE 12
FORCE MAJEURE EVENT
20
     
ARTICLE 13
REPRESENTATIONS AND WARRANTIES
21
     
ARTICLE 14
LIABILITY AND INDEMNIFICATION
23
     
ARTICLE 15
INSURANCE
27
     
ARTICLE 16
TERM; TERMINATION; REMEDIES
27
     
ARTICLE 17
MISCELLANEOUS
31

 

--------------------------------------------------------------------------------



SCHEDULES
 


SCHEDULE 1
SPECIFICATIONS
   
SCHEDULE 2
PRICE


--------------------------------------------------------------------------------



SUPPLY AGREEMENT
 
This SUPPLY AGREEMENT (this “Agreement”) is made and entered into as of the 15th
day of February, 2007 (the “Effective Date”) by and between INSPIRE
PHARMACEUTICALS, INC., a Delaware corporation having its principal office at
4222 Emperor Boulevard, Suite 200, Durham, North Carolina 27703 (the
“Purchaser”), and InSite Vision Incorporated, a Delaware corporation having its
principal office at 965 Atlantic Avenue, Alameda, California 94501 (the
“Supplier”). The Purchaser and the Supplier are sometimes referred to herein
individually as a “Party” and collectively as “Parties.” 
 
RECITALS
 
WHEREAS, [***] is engaged in the business of manufacturing and supplying the
active pharmaceutical ingredient azithromycin [***];
 
WHEREAS, the Supplier purchases azithromycin [***] from [***] pursuant to that
certain Commercial Supply/Purchase Agreement dated April 1, 2005 by and between
the Supplier and [***] (the “[***] Agreement”); and
 
WHEREAS, the Purchaser desires to purchase azithromycin [***] manufactured by
[***] from the Supplier.
 
NOW, THEREFORE, in consideration of the foregoing recitals, mutual covenants,
agreements, representations and warranties contained herein, the Parties hereby
agree as follows:
 
ARTICLE 1
DEFINITIONS
 
In this Agreement:
 
1.1  “Affiliate” means a corporation or non-corporate business entity that,
directly or indirectly, controls, is controlled by, or is under common control
with the Person specified. An entity will be regarded as in control of another
entity if: (i) it owns, directly or indirectly, at least 50% of the voting
securities or capital stock of such entity, or has other comparable ownership
interest with respect to any entity other than a corporation; or (ii) it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the corporation or non-corporate business entity,
as applicable, whether through the ownership or control of voting securities, by
contract or otherwise.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
1

--------------------------------------------------------------------------------


 
1.2  “Agreement” means this Supply Agreement together with all of its schedules
(the “Schedules”). 
 
1.3  “API” means the active pharmaceutical ingredient azithromycin [***] as
described in the relevant Specifications for use by the Purchaser and/or
Purchaser’s Nominated Contract Manufacturer in the manufacture of Product
pursuant to the License Agreement.
 
1.4  “Applicable Laws” means all Legal Requirements applicable to the
Manufacture of API, including not only in the country of Manufacture but also
(i) where API is to be supplied to another country, the Legal Requirements in
such country applicable to the Manufacture and sale of Product in such country
and (ii) the Legal Requirement of the United States, including the Regulatory
Acts, applicable to the Manufacture and sale of Product in the United States.
 
1.5  “Business Day” means any day, except Saturday and Sunday, on which
commercial banking institutions in New York are open for business. Any reference
in this Agreement to “day” whether or not capitalized shall refer to a calendar
day, not a Business Day.
 
1.6  “Certificate of Analysis” means a certificate provided by a representative
of [***] authenticating the pharmaceutical analysis of each batch of API
supplied under this Agreement.
 
1.7  “Commercially Reasonable Efforts” means, with respect to the efforts of a
particular Party to complete specific tasks or obligations under this Agreement,
the efforts and resources that would be used, consistent with prevailing
pharmaceutical industry standards, by a company of similar size and scope to
such Party taking into account efficacy, safety and other relevant factors.
Commercially Reasonable Efforts shall be determined on a country-by-country
basis. With respect to the efforts of the Supplier to compel [***] to undertake
any action as required under this Agreement, the Supplier’s rights and
obligations under the [***] Agreement shall be considered in the determination
of what efforts constitute Commercially Reasonable Efforts.
 
1.8  “Confidential Information” of a Party means all secret, confidential or
proprietary information or data, whether provided in written, oral, graphic,
video, computer or other form, provided by such Party (the “Disclosing Party”)
to the other Party (the “Receiving Party”) pursuant to this Agreement (including
information generated by or on behalf of such Party pursuant to this Agreement
and disclosed to the other Party), which may include without limitation
information relating to the Disclosing Party’s existing or proposed research,
development efforts, patent applications, business or products and any other
materials that have not been made available by the Disclosing Party to the
general public. The terms of this Agreement shall also be deemed Confidential
Information of each Party, except to the extent disclosed pursuant to
Section 11.3 herein. Notwithstanding the foregoing sentences, the term
“Confidential Information” shall not include any information or materials that
the Receiving Party can demonstrate:
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
2

--------------------------------------------------------------------------------


 
(a)  were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;
 
(b)  were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;
 
(c)  became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of the Receiving Party in breach of its
confidentiality obligations under this Agreement;
 
(d)  were subsequently lawfully disclosed to the Receiving Party by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to others;
 
(e)  were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party and the Receiving Party has documentary evidence to that effect; or
 
(f)  is approved for release by the Disclosing Party in writing.
 
1.9  “Consent” means any consent, authorization, permit, certificate, license or
approval of, exemption by, or filing with, any Regulator or other Person.
 
1.10  “Current Good Manufacturing Practices” or “cGMPs” shall mean the
then-current version of ICH-Q7A Good Manufacturing Practice Guidance For Active
Pharmaceutical Ingredients and the then-current principles detailed in the U.S.
Current Good Manufacturing Practices, 21 CFR Parts 210 and 211.
 
1.11  “Delivery” means in each case the delivery of API in accordance with the
requirements of Section 4.1.
 
1.12  “Disclosing Party” has the meaning set forth in Section 1.8.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
3

--------------------------------------------------------------------------------


 
1.13  “DMF” means in relation to API the Drug Master File containing all the
information on the production and control of API.
 
1.14  “Effective Date” has the meaning set forth in the first (1st) paragraph
hereof.
 
1.15  “Eighteen Month Supply” means the quantity of API forecasted in the
applicable Forecast Schedule.
 
1.16  “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.
 
1.17  “Firm Order” or “Firm Orders” has the meaning set forth in Section 3.3.
 
1.18  “Force Majeure Event” has the meaning set forth in Section 12.1.
 
1.19  “Forecast Schedule” has the meaning set forth in Section 3.2.
 
1.20  “Good Condition” means that API supplied is the right product, made in
accordance with the registered process, has in no way deteriorated or broken
down, is not damaged or contaminated upon Delivery, is in the right container,
is correctly labelled and properly sealed in its container, accords with the
relevant Specifications and is capable of any agreed standard of performance.
 
1.21  “Indemnitee” has the meaning set forth in Section 14.3(a).
 
1.22  “Indemnitor” has the meaning set forth in Section 14.3(a).
 
1.23  “Independent Laboratory” means such laboratory as shall be mutually agreed
in writing between the Parties for the purpose of Article 9.
 
1.24  “Initial Term” has the meaning set forth in Section 16.1.
 
1.25  “Knowledge” means, with respect to a particular fact or matter, the
applicable Party or its Affiliate is actually aware of that fact or matter as of
the Effective Date following a reasonably comprehensive internal investigation
among such Party’s or Affiliate’s officers and employees who could reasonably be
expected to be aware of such fact or matter.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
4

--------------------------------------------------------------------------------


 
1.26  “Legal Requirements” shall mean any and all applicable local, municipal,
provincial, federal and international laws, statutes, ordinances, rules,
regulations or operating procedures now or hereafter enacted or promulgated by
any Regulator, including the Regulatory Acts.
 
1.27  “License Agreement” shall mean that certain License Agreement by and
between the Purchaser and the Supplier dated as of February 15, 2007.
 
1.28  “Loss” or “Losses” has the meaning set forth in Section 14.1.
 
1.29  “Manufacture” or “Manufacturing” means the planning, purchasing,
manufacture, processing, compounding, storage, filling, packaging, waste
disposal, labelling, leafleting, testing, quality assurance, sample retention,
stability testing, release, dispatch and supply of API.
 
1.30  “Manufacturing License” means all licenses necessary for or required in
connection with the Manufacture of API at the Manufacturing Site.
 
1.31  “Manufacturing Site” means the manufacturing facility of [***] at [***].
 
1.32  “Material Safety Data Sheet” means the material safety data sheet provided
by a representative of [***] with respect to each batch of API supplied under
this Agreement.
 
1.33  “Other Purchaser Default” has the meaning set forth in Section 16.6.
 
1.34  “Other Supplier Default” has the meaning set forth in Section 16.3.
 
1.35  “Party” or “Parties” has the meaning set forth in the first (1st)
paragraph hereof.
 
1.36  “Person” or “person” means any individual, firm, corporation, partnership,
limited liability company, trust, unincorporated organization or other entity or
a government agency or political subdivision thereto, and shall include any
successor (by merger or otherwise) of such Person.
 
1.37   “Price” means the price of API calculated pursuant to Article 5.
 
1.38  “Product” means the finished pharmaceutical products Manufactured by
Purchaser pursuant to the License Agreement that contain API as an active
ingredient.
 
1.39  “Purchaser” has the meaning set forth in the first (1st) paragraph hereof.
 
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
5

--------------------------------------------------------------------------------


 
1.40  “Purchaser Indemnitee” has the meaning set forth in Section 14.1.
 
1.41  “Purchaser Material Default” has the meaning set forth in Section 16.5.
 
1.42  “Purchaser’s Nominated Contract Manufacturer” means Cardinal Health PTS,
LLC and such other Third Party manufacturer reasonably acceptable to Supplier as
may be confirmed by the Purchaser to the Supplier in writing from time to time
as being appointed by the Purchaser to manufacture Product on behalf of the
Purchaser and to whom supplies of API shall be Delivered for this purpose
pursuant to this Agreement.
 
1.43  “Receiving Party” has the meaning set forth in Section 1.8.
 
1.44  “Regulator” means any relevant nation or government, any state, province,
or other political subdivision thereof or any entity with legal authority to
exercise executive, legislative, judicial, regulatory or administrative
functions or pertaining to government which regulates any aspect of the
Manufacture of API or active pharmaceutical ingredient in general and/or the
sale or marketing of any Product, including any division of the FDA (as
applicable) and any other applicable counterpart agency that administers the
Regulatory Acts of any jurisdiction.
 
1.45  “Regulatory Acts” means all Applicable Laws and regulations that govern
the approval, manufacture, sale or licensing of pharmaceutical products, or
ingredients for inclusion therein, including, without limitation, the United
States Federal Food, Drug and Cosmetic Act, as amended and the rules and
regulations promulgated thereunder.
 
1.46  “Renewal Term” has the meaning set forth in Section 16.1.
 
1.47  “[***]” has the meaning set forth in the first (1st) recital hereof.
 
1.48  “[***] Agreement” has the meaning set forth in the second (2nd) recital
hereof.
 
1.49  “[***] Confidential Information” means Confidential Information (as
defined in the [***] Agreement) of [***] received by the Supplier pursuant to
the [***] Agreement.
 
1.50  “Schedules” has the meaning set forth in Section 1.2.
 
1.51  “SEC” has the meaning set forth in Section 11.2.
 
1.52  “Seed Stock” has the meaning set forth in Section 3.1.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
6

--------------------------------------------------------------------------------


 
1.53  “Specifications” means the specifications for API as identified in
Schedule 1.
 
1.54  “Supplier” has the meaning set forth in the first (1st) paragraph hereof.
 
1.55  “Supplier Indemnitee” has the meaning set forth in Section 14.2.
 
1.56  “Supplier Material Default” has the meaning set forth in Section 16.2.
 
1.57  “Term” has the meaning set forth in Section 16.1.
 
1.58  “Third Party(ies)” means any Person other than the Supplier, the Purchaser
and their respective Affiliates.
 
1.59  “Third Party Claim” means any Third Party claim, demand, suit, action or
proceeding.
 
ARTICLE 2
MANUFACTURE AND SUPPLY OF API
 
2.1  Manufacture and Supply. In accordance with the terms of this Agreement, the
Supplier shall sell to the Purchaser those requirements for API Manufactured by
[***] as forecasted and ordered from time to time by the Purchaser in accordance
with Article 3, and shall supply such quantities of API to the Purchaser and/or
Purchaser’s Nominated Contract Manufacturer (as applicable) for use in the
Manufacture of Product.
 
2.2  Compliance with Specifications; Quality Standards. All API supplied
hereunder shall comply with the warranty set forth in Section 13.2(c).
 
2.3  [***] Agreement. The Supplier shall comply with all material terms and
conditions set forth in the [***] Agreement.
 
ARTICLE 3
ORDERS AND FORECASTING; EIGHTEEN MONTH SUPPLY; DELIVERY
 
3.1  Seed Stock. The Supplier shall Deliver to Purchaser and/or Purchaser’s
Nominated Contract Manufacturer [***] (the “Seed Stock”). The Seed Stock shall
be Delivered as follows: (a) [***] in the aggregate of API on the date hereof;
and (b) sufficient quantities of API so that the Seed Stock equals [***] in the
aggregate of API on [***]. Title and risk of loss for the Seed Stock shall
transfer to Purchaser in accordance with Section 4.2. Purchaser shall pay for
the Seed Stock as follows: (y) notwithstanding Section 6.1, [***]upon shipment
of the Seed Stock in accordance with Section 6.1.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
7

--------------------------------------------------------------------------------


 
3.2  Quarterly Forecast. The Purchaser and/or Purchaser’s Nominated Contract
Manufacturer (as applicable) shall provide the Supplier with a rolling forecast
schedule of demand showing their estimated requirements for API for the
following [***] months (“Forecast Schedule”). The Forecast Schedule shall be
updated [***] and shall contain, in addition to quantity of API required, the
requested delivery date. The first such Forecast Schedule shall be provided to
the Supplier on the date hereof and thereafter by the first (1st) day of each
[***]. All forecasts and orders under this Agreement shall be in multiples of
the minimum order quantity of [***].
 
3.3  Eighteen Month Supply. The Supplier shall build up at the Purchaser’s or
Purchaser’s Nominated Contract Manufacture’s (as applicable) location the
Eighteen Month Supply of API in accordance with the following schedule: (a)
[***] in the aggregate of API on the date hereof; (b) [***] in the aggregate of
API on June 30, 2007; (c) [***] in the aggregate of API on December 31, 2007;
and (d) the Eighteen Month Supply shall be fully Delivered on June 30, 2008. The
Seed Stock shall be part of the Eighteen Month Supply and shall be included in
determining the quantity of the Eighteen Month Supply at all times. At all times
after June 30, 2008 during the term of this Agreement, the Supplier shall ensure
that API is Delivered to Purchaser or Purchaser’s Nominated Contract
Manufacturer in amounts sufficient to maintain, in the aggregate, the Eighteen
Month Supply. Notwithstanding the preceding sentence, Purchaser acknowledges and
agrees that the Supplier shall not be in breach of such obligation to maintain
the Eighteen Month Supply if: (y) the quantity of API in inventory at the
Purchaser’s or Purchaser’s Nominated Contract Manufacturer’s (as applicable)
location, in the aggregate, falls below the Eighteen Month Supply while awaiting
Delivery of API from [***] on orders already placed by the Supplier for the
benefit of the Purchaser; or (z) the amount of API required for the Eighteen
Month Supply increases as a result of the Purchaser’s Forecast Schedule and the
Supplier is using its Commercially Reasonable Efforts to expedite Delivery of
such increased amount in accordance with the Supplier’s then-current ordering
processes with [***] so long as (i) Delivery occurs no later than seven (7)
months from the date of such Forecast Schedule and (ii) the Supplier satisfies
such increase from the Supplier’s own inventory of API by allocating its
existing stock among the Purchaser and such other Third Parties to whom the
Supplier supplies API on a pro rata basis. If the Supplier allocates API to the
Purchaser from the Supplier’s own inventory, the Parties will discuss in good
faith how such allocation will be documented and applied toward the Supplier’s
obligations under this Section 3.3. The Purchaser shall be responsible for all
storage, insurance and other costs required to maintain the Eighteen Month
Supply; provided, however, the Supplier shall reimburse the Purchaser for
one-third (1/3) of all such reasonable and documented costs within thirty (30)
days of invoice thereof by the Purchaser.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
8

--------------------------------------------------------------------------------


 
3.4  Firm Orders. Upon submittal of each Forecast Schedule, the quantities of
API required for the Supplier to meet its obligations under Section 3.3 above
will be regarded by the Parties as a binding irrevocable commitment (each a
“Firm Order”) by the Purchaser to buy from the Supplier, and by the Supplier to
supply (or cause to be supplied) to the Purchaser and/or Purchaser’s Nominated
Contract Manufacturer (as appropriate).
 
3.5  Confirmation of Firm Orders. The Supplier shall respond to each Firm Order
received from the Purchaser within thirty (30) days of receipt. The response
shall include confirmation of the delivery dates and quantity as set out in the
Firm Order. In the event that discussion is required regarding the timing of
production and Delivery, then the relevant planning personnel from both Parties
will agree and confirm any amendments to the Firm Order within ten (10) days of
receipt by the Supplier of the original Firm Order.
 
3.6  Changes to Firm Orders. The Supplier shall satisfy the Purchaser’s
requirements pertaining to each Firm Order and, subject to the Supplier’s rights
under the [***] Agreement, shall use Commercially Reasonable Efforts to satisfy
any changes in quantity, Delivery phasing or dates requested by the Purchaser in
respect of such a Firm Order. In the event that the Supplier becomes aware that
any Firm Order will not be satisfied, then the Supplier shall inform the
Purchaser as soon as reasonably practicable and in any event within ten (10)
Business Days. This shall be without prejudice to the Purchaser’s rights under
this Agreement in respect of failure to meet Firm Orders.
 
3.7  Shipment. Each lot of API shall be shipped in reinforced cardboard boxes
bagged in foil laminate pouches that meet U.S. Department of Transportation
requirements per 49 CFR 171 and 178, as applicable, and each container will be
clearly labelled with the weight, name, lot number, and expiration date. The
Purchaser or Purchaser’s Nominated Contract Manufacturer (as appropriate) shall
be provided with each Delivery the commercial invoice bearing the applicable
order number relating to such Delivery and any other agreed Delivery
documentation. At the Purchaser’s request, the Supplier shall provide the
Purchaser with reasonable access to any applicable supporting data in the
Supplier’s possession, available to the Supplier or that the Supplier is able to
obtain using Commercially Reasonable Efforts.
 
3.8  Delivery. Delivery shall take place within the period from two days prior
to two days after the delivery date contained in the Firm Order. If API is
incorrectly delivered according to the Firm Order, the Supplier shall be held
responsible for any reasonable and documented additional expense incurred in
Delivering it to the correct point specified in the Firm Order.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
9

--------------------------------------------------------------------------------


 
3.9  Incomplete Delivery. The Purchaser or, if relevant, Purchaser’s Nominated
Contract Manufacturer shall notify the Supplier as soon as reasonably
practicable if there is an incomplete delivery according to the terms of this
Agreement. If the Supplier is notified by telephone or in person, then such
notification shall be confirmed in writing. The Supplier shall then be obligated
to rectify the incomplete delivery within sixty (60) days, running from the
first date the Supplier receives such notification, provided this shall be
without prejudice to any other rights or obligations under this Agreement. In
addition, the Supplier shall rectify the incomplete delivery from the Supplier’s
own inventory of API by allocating its existing stock among the Purchaser and
such other Third Parties to whom the Supplier supplies API on a pro rata basis.
If the Supplier allocates API to the Purchaser from the Supplier’s own
inventory, the Parties will discuss in good faith how such allocation will be
documented and applied toward the Supplier’s obligations under Section 3.3.
 
3.10  Certificate of Analysis; Material Safety Data Sheet. At the time of
Delivery to the Purchaser or Purchaser’s Nominated Contract Manufacturer, the
Purchaser shall be provided one (1) completed copy of the Certificate of
Analysis and Material Safety Data Sheet relating to each batch of API Delivered.
 
3.11  Discontinuation. The Supplier shall notify the Purchaser in writing no
less than twelve (12) months prior to such time as [***] may discontinue the
manufacture of the API. The Purchaser shall have the right to purchase up to 150
additional kilograms of API on or prior to the effective date of such
discontinuance.
 
3.12  Failure to Supply. If for any reason (including without limitation as a
result of negligence, fault or omission of the Supplier or a Force Majeure
Event) API is not able to be supplied to the Purchaser or the Eighteen Month
Supply is not maintained at the amount required under Section 3.3 (or the
Supplier anticipates that API will not be supplied to the Purchaser in
accordance with any order placed in accordance with Article 3 or the Eighteen
Month Supply will not be maintained at the amount required under Section 3.3),
the Supplier shall, as soon as it becomes aware of the fact, give written notice
to the Purchaser of the reasons for the shortfall. If the Supplier is in breach
of its obligations under Section 3.3 and cannot for any reason whatsoever meet
any such shortfall from allocation of Supplier’s existing stock, then the
Purchaser may, without prejudice to its other rights and remedies pursuant to
the Agreement or available at law, select and qualify a new supplier to
manufacture and supply API to the Purchaser, and the reasonable and documented
costs of such qualification shall be borne by the Supplier. In the event the
Purchaser selects and qualifies a new supplier pursuant to the preceding
sentence, at the Supplier’s written request: (a) the Purchaser and the Supplier
shall use Commercially Reasonable Efforts to agree to a mutually acceptable
arrangement where the Purchaser supplies the Supplier some portion of the API
received by the Purchaser from such new supplier; or (b) the Purchaser will use
Commercially Reasonable Efforts to assist the Supplier to obtain the right to
order API directly from such new supplier.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
10

--------------------------------------------------------------------------------


 
3.13  Secondary Supplier. At any time while this Agreement is in effect, the
Purchaser may select and qualify a secondary supplier (at the Purchaser’s sole
expense) to manufacture and supply API to the Purchaser.
 
3.14  Regular Meetings. In order to promote efficient and effective supply chain
planning, the appropriate personnel from the Parties’ respective manufacturing
organizations will meet on a regular basis (and in any event no less than once
each year) during the term of this Agreement to discuss, consider and implement
such measures as they consider appropriate to manage the demand and supply
aspects of this Agreement and review performance.
 
ARTICLE 4
PASSING OF TITLE AND RISK OF LOSS IN API
 
4.1  Shipment; Transport. API shall be Delivered to the Purchaser or Purchaser’s
Nominated Contract Manufacturer (as specified in the Firm Order) FCA (Incoterms
2000 edition, published by the International Chamber of Commerce, ICC
Publication 560) the location specified in the Firm Order, except with regard to
title and risk of loss, which is described below in Section 4.2.
 
4.2  Title; Risk of Loss. Title and risk of loss in API shall remain with the
Supplier until receipt by the Purchaser or Purchaser’s Nominated Contract
Manufacturer (as the case may be), at which point title and risk of loss shall
pass to the Purchaser or Purchaser’s Nominated Contract Manufacturer (as the
case may be).
 
4.3  No Acceptance. Neither payment by nor passing of title or risk in API to
the Purchaser or Purchaser’s Nominated Contract Manufacturer (as the case may
be) shall be deemed to constitute acceptance of API.
 
ARTICLE 5
PRICE OF API
 
5.1  Price. The Price payable by the Purchaser for API shall be calculated in
accordance with Schedule 2. The Price and any other amounts payable pursuant to
this Agreement shall be as stated and exclude the cost of Delivery, insurance
and packing costs and applicable taxes and duties which shall be paid by the
Purchaser.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
11

--------------------------------------------------------------------------------


 
5.2  Annual Review. The Supplier will keep accurate books and accounts of record
in connection with its purchase of API from [***] in sufficient detail to permit
accurate determination of all figures necessary for verification of payment
obligations set forth in this Article 5. The Parties shall meet annually during
the term of this Agreement (unless otherwise mutually agreed in writing) to
review the Price payable by the Purchaser. Prior to such meeting, the Supplier
shall (subject to the Supplier’s confidentiality obligations to [***] (which the
Supplier shall use Commercially Reasonable Efforts to compel [***] to waive))
provide the Purchaser with the details of the pricing at which the Supplier
purchases API from [***].
 
ARTICLE 6
INVOICE AND PAYMENT
 
6.1  Invoices. Upon shipment of API, the Supplier shall invoice the Purchaser
for the relevant quantity of API contained in such shipment. Each invoice issued
by the Supplier hereunder shall specify:
 
(a)  The Price in respect of API shipped;
 
(b)  The quantity of API shipped and the corresponding Firm Order; and
 
(c)  Any other amounts reimbursable to the Supplier pursuant to this Agreement.
 
6.2  Payment. Payment to the account identified by the Supplier in writing and
shall be made in either Euros or United States Dollars in the Purchaser’s
discretion. If a conversion in currency is required, the amount of payment shall
be determined by converting the price in Schedule 2 to United States Dollars
according to the exchange rate listed in the Wall Street Journal on the date of
payment. Payments shall be made within thirty (30) days from the date of
Supplier’s invoice to the account identified by the Supplier in writing.
 
6.3   Taxes.
 
(a)  The Purchaser shall pay and otherwise be responsible for all applicable
sales, goods and services and transfer taxes in connection with any payment made
to the Supplier pursuant to this Agreement.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
12

--------------------------------------------------------------------------------


 
(b)  Any income or other tax that one Party hereunder is required to withhold
and pay on behalf of the other Party hereunder with respect to amounts payable
under this Agreement shall be deducted from and offset against said amounts
prior to payment to the other Party; provided, however, that in regard to any
tax so deducted, the Party making the withholding shall give or cause to be
given to the other Party such assistance as may reasonably be necessary to
enable that other Party to claim exemption therefrom or credit therefor, and in
each case shall furnish the Party on whose behalf amounts were withheld proper
evidence of the taxes paid on its behalf. Each Party shall comply with
reasonable requests of the other Party to take any proper actions that may
minimize any withholding obligation.
 
ARTICLE 7
CAPACITY
 
The Supplier shall use Commercially Reasonable Efforts to ensure that sufficient
manufacturing capacity to meet the Purchaser’s and/or Purchaser’s Nominated
Contract Manufacturer’s (as the case may be) requirements for API as shown in
the Forecast Schedule is available at all times in accordance Section 3.3. The
Purchaser and the Supplier shall regularly review and discuss the Manufacturing
capacity available at the Manufacturing Site in relation to the Forecast
Schedule. In the event of a breakdown or fault in production which impacts the
manufacturing capacity required hereunder or otherwise impacts the Manufacture
of API for the Purchaser, the Supplier shall notify the Purchaser as soon as
reasonably practicable and shall use Commercially Reasonable Efforts to ensure a
return to production as soon as possible.
 
ARTICLE 8
COMPLAINTS AND PRODUCT RECALL
 
8.1  Complaints and Product Recall. The Purchaser shall be solely responsible in
accordance with Applicable Laws and regulations for the reporting to Regulators
in the territories in which the Purchaser is permitted to Manufacture and
distribute Products pursuant to the License Agreement of any complaints and
product recalls relating to Product which arise for any reason.
 
8.2  Manufacturing Events. The Supplier shall use Commercially Reasonable
Efforts to advise, and shall use Commercially Reasonable Efforts to compel [***]
to advise, the Purchaser of any occurrence or information which arises out of
the Manufacturing activities that has or could reasonably be expected to have
adverse regulatory compliance and/or reporting consequences concerning API
and/or Product within forty-eight (48) hours of becoming aware of such
information, and, subject to the Supplier’s confidentiality obligations to [***]
(which the Supplier shall use Commercially Reasonable Efforts to compel [***] to
waive), promptly furnish copies of any related information or reports to the
Purchaser. In addition to the foregoing, the Supplier shall use Commercially
Reasonable Efforts to notify, and shall use Commercially Reasonable Efforts to
compel [***] to notify, the Purchaser of any problem related to the Manufacture
of API under this Agreement within forty-eight (48) hours of becoming aware of
such problem, including:
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
13

--------------------------------------------------------------------------------


 
(a)  where any API or its labelling may have been mistaken for or applied to
another product; or
 
(b)  where any API may be affected by bacteriological or other contamination,
significant chemical, physical or other change or deterioration or stability
failures; or
 
(c)  where any API is the subject of a complaint by a Third Party or customer in
circumstances where this may impact API Manufactured for the Purchaser under
this Agreement; or
 
(d)  where any API may not comply with the Specifications therefor.
 
8.3  Recall Strategy. If any of the circumstances described in Section 8.2
arise, at the Purchaser’s written request, the Supplier shall use Commercially
Reasonable Efforts to take, and shall use Commercially Reasonable Efforts to
compel [***] to take, all such acts as the Purchaser may reasonably direct in
writing. If the Purchaser or any Regulator deems that a Product recall is
required, the recall strategy shall be developed in good faith by the Parties
and the Supplier shall use Commercially Reasonable Efforts to follow, and shall
use Commercially Reasonable Efforts to compel [***] to follow, timing
requirements. The reasonable and documented costs of any such action agreed upon
by the Parties as a result of the circumstances described in Section 8.2, or of
any such recall under this Section 8.3, shall be borne by the Supplier only in
the event and to the extent the need for the action is the result of a failure
on the part of the Supplier to comply with its obligations under this Agreement,
and if not the result of a failure of the Supplier shall be borne by the
Purchaser.
 
8.4  Complaint Investigations. Upon notification from the Purchaser that it has
received a complaint in respect of the Product which the Purchaser reasonably
believes is due to API, upon the Purchaser’s written request, the Supplier shall
use Commercially Reasonable Effort to follow, and shall use Commercially
Reasonable Efforts to compel [***] to conduct, all such necessary internal
investigations as may be reasonably necessary to determine the validity of such
complaint. The findings of any such investigations shall be reported in writing
to the Purchaser within five (5) Business Days of completion of the
investigation, provided that the Purchaser shall be kept informed periodically
as the investigation progresses. The Purchaser shall thereafter respond to the
complainant and provide a written copy of such response to the Supplier and the
Supplier shall thereupon use Commercially Reasonable Efforts to carry out, and
shall use Commercially Reasonable Efforts to compel [***] to carry out, any
actions which the Purchaser may reasonably require in connection therewith. The
reasonable and documented costs of any such investigation or other action which
the Purchaser requires to be undertaken pursuant to this Section 8.4 shall be
borne by the Supplier in the event and to the extent that the need for such
action is the result of a failure on the part of the Supplier to comply with its
obligations under this Agreement, and if not the result of a failure of the
Supplier shall be borne by the Purchaser.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
14

--------------------------------------------------------------------------------


 
ARTICLE 9
REJECTION AND REPLACEMENT OF DEFECTIVE API
 
9.1  Testing. Upon receipt of each Delivery under this Agreement, the Purchaser
or Purchaser’s Nominated Contract Manufacturer (as applicable) shall carry out
testing and/or control for such Delivery and shall report any adverse findings
to the Supplier pursuant to Section 9.3. API delivered to the Purchaser or
Purchaser’s Nominated Contract Manufacturer will be deemed accepted by the
relevant recipient if it fails to carry out such testing obligations pursuant to
this Section 9.1 or if no notification is made to the Supplier pursuant to
Section 9.3 within the time period set out in Section 9.2, provided that
notwithstanding acceptance of API pursuant to this Section 9.1 the Supplier
shall remain liable to the Purchaser under the terms of this Agreement for any
defect or failure of API to comply with the terms of this Agreement.
 
9.2  Nonconformance. The Purchaser or Purchaser’s Nominated Contract
Manufacturer (as applicable) shall have the right exercisable within thirty (30)
days after Delivery to reject API or any part thereof contained in such Delivery
if, having carried out the relevant testing as prescribed in Section 9.1, or it
becomes aware that any such API does not conform in quality or quantity or is
otherwise defective with respect to the Specifications and all other terms of
this Agreement or the specific Firm Order or if API is not in Good Condition.
 
9.3  Rejection. In the event of any rejection of API pursuant to Section 9.2:
 
(a)  The Purchaser shall notify the Supplier in writing;
 
(b)  The payment obligation in relation to any such delivery shall be suspended
forthwith pending resolution of the dispute in accordance with this Section;
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
15

--------------------------------------------------------------------------------


 
(c)  The Parties shall immediately use their respective Commercially Reasonable
Efforts to agree whether or not the delivery in question complies with the
Specifications; and
 
(d)  The Supplier shall be entitled at all reasonable times to inspect and/or
analyze the delivery in question.
 
9.4  Independent Laboratory. The Parties shall use all Commercially Reasonable
Efforts to resolve any dispute that may arise pursuant to this Section but if
the Parties fail to agree within thirty (30) days of notification to the
Supplier pursuant to Section 9.3, whether any delivery of API supplied to the
Purchaser hereunder is defective or may be rejected for any other reason set out
in Section 9.2, the dispute shall be determined by the Independent Laboratory
and the decision of the Independent Laboratory shall be final and binding on the
Parties. The Independent Laboratory shall act as an expert and not as an
arbitrator and (unless the Independent Laboratory otherwise determines) its fees
shall be borne by the party against whom the Independent Laboratory’s decision
is given.
 
9.5  API Agreed or Determined to be Nonconforming. If the Supplier agrees or the
Independent Laboratory finds that any delivery of API is defective or may
otherwise be rejected in accordance with Section 9.2, without prejudice to any
other rights under this Agreement that the Purchaser may have against the
Supplier:
 
(a)  The Supplier shall promptly collect at its own expense any rejected API
from the Purchaser; and
 
(b)  The Supplier shall, in addition, promptly reimburse the Purchaser in
respect of any reasonable and documented out-of-pocket costs (including without
limitation freight, clearance, duty and storage) incurred by the Purchaser in
respect of the defective delivery, and replace the API with new API that
strictly complies with the Specifications and all other requirements of the
Agreement.
 
9.6  API Determined to be Conforming. If a Delivery of API is found by the
Independent Laboratory to comply with the requirements of Section 9.2, the
Purchaser shall pay for such Delivery in accordance with the payment provisions
contained in this Agreement.
 
ARTICLE 10
QUALITY ASSURANCE; REGULATORY COMPLIANCE; AUDITS AND INSPECTION; PRODUCT
LICENSE; MANUFACTURING LICENSE; DOCUMENTATION AND REPORTS
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
16

--------------------------------------------------------------------------------


 
10.1  Quality Assurance. The Supplier shall use Commercially Reasonable Efforts
to provide, and shall use Commercially Reasonable Efforts to compel [***] to
provide, to the Purchaser such documentation and information as may be
reasonably necessary for the Purchaser to evaluate and assess on an ongoing
basis the quality assurance testing, cGMPs, manufacturing processes, and
manufacturing controls relating to the API. Without limiting the foregoing, the
Supplier shall use Commercially Reasonable Efforts to compel [***] to comply
with the quality requirements set forth in the [***] Agreement and use
Commercially Reasonable Efforts to procure the right for the Purchaser to have
the same access and information with respect to such requirements as the
Supplier has under the [***] Agreement.
 
10.2  Regulatory Compliance. The Supplier shall use Commercially Reasonable
Efforts to provide, and shall use Commercially Reasonable Efforts to compel
[***] to provide, to the Purchaser such documentation and information as may be
reasonably necessary for the Purchaser to comply on an ongoing basis with the
Purchaser’s regulatory obligations with respect to the API and the Product.
Without limiting the foregoing, the Supplier shall use Commercially Reasonable
Efforts to compel [***] to comply with the regulatory compliance requirements
set forth in the [***] Agreement and use Commercially Reasonable Efforts to
procure the right for the Purchaser to have the same access and information with
respect to such requirements as the Supplier has under the [***] Agreement.
 
10.3  Audits and Inspection. The Supplier shall use Commercially Reasonable
Efforts to procure the right for the Purchaser to have the same audit and
inspection rights of [***] as the Supplier has with respect to [***] pursuant to
the [***] Agreement. If the Supplier is unable to procure such rights, the
Purchaser may direct the Supplier to carry out such audits and inspection to
which the Supplier is entitled under the [***] Agreement on the Purchaser’s
behalf and the Supplier, subject to the Supplier’s confidentiality obligations
to [***] (which the Supplier shall use Commercially Reasonable Efforts to compel
[***] to waive), shall report in writing its findings within ten (10) Business
Days of completing the audit or inspection; the Purchaser will notify the
Supplier in writing of any adverse observations within ninety (90) calendar days
of the Purchaser’s receipt of the Supplier’s report and the Supplier will use
Commercially Reasonable Efforts to address with [***] such observations to the
reasonable satisfaction of the Purchaser, including resolving a dispute with
[***] by appeal to a Third Party in accordance with the [***] Agreement.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
17

--------------------------------------------------------------------------------


 
10.4  Product License. The Purchaser shall be responsible for the registration
of the Products with all relevant Regulators in the jurisdictions in which the
Purchaser may distribute Products pursuant to the License Agreement, and the
Supplier shall provide such assistance (at the Purchaser’s expense) as the
Purchaser may reasonably request in connection therewith insofar as such
assistance relates to the Manufacture of API and/or performance of this
Agreement by the Supplier for supply by the Supplier to the Purchaser or
Purchaser’s Nominated Contact Manufacturer (as applicable).
 
10.5  Manufacturing Licenses. The Supplier shall use Commercially Reasonable
Efforts to compel [***] to obtain and maintain in full force and effect for the
duration of this Agreement the Manufacturing License and all necessary permits,
licenses, approvals and authorizations required under Applicable Laws to enable
[***] to Manufacture and supply API to the Supplier.
 
10.6  Documentation and Reports. The Supplier shall use Commercially Reasonable
Efforts to compel [***] to:
 
(a)  complete and maintain (and ensure that any authorized subcontractors
complete and maintain) the documentation relating to the Manufacture of each
batch of API in accordance with cGMPs and retain such documentation for a
minimum period of six (6) years after release of API;
 
(b)  notify the Supplier, who will then notify Purchaser, of any batch failures,
process deviations and any out-of-specification results which arise under
Manufacture of Product as provided for in this Agreement;
 
(c)  complete and maintain all records and reporting requirements relating to
controlled drugs as may be applicable; and
 
(d)  complete and lodge with the appropriate authorities where required all
documentation relating to the export of API where Delivery involves export from
the country of Manufacture.
 
ARTICLE 11
CONFIDENTIALITY
 
11.1  Confidentiality. The Parties agree that during the Term, and for a period
of five (5) years after this Agreement expires or terminates, a Party receiving
Confidential Information of the other Party shall (a) maintain in confidence
such Confidential Information to the same extent such Party maintains its own
proprietary information of similar kind and value (but at a minimum each Party
shall use Commercially Reasonable Efforts to maintain Confidential Information
in confidence); (b) not disclose such Confidential Information to any Third
Party without prior written consent of the Disclosing Party, except for
disclosures to its sublicensees and commercial partners for Products who agree
to be bound by obligations of non-disclosure and non-use at least as stringent
as those contained in this Article 11; and (c) not use such Confidential
Information for any purpose except those purposes permitted by this Agreement.
Notwithstanding the foregoing, the Purchaser’s confidentiality obligations with
respect to [***] Confidential Information received by the Purchaser in
connection with the Parties’ performance of this Agreement shall continue until
three (3) years after the termination or expiration of the [***] Agreement;
provided, in no event shall such confidentiality obligations extend past the
later of (y) five (5) years after this Agreement expires or terminates, or (z)
April 1, 2022.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
18

--------------------------------------------------------------------------------


 
11.2  Authorized Disclosure. Notwithstanding any other provision of this
Agreement, the Receiving Party may disclose Confidential Information of the
Disclosing Party to a Third Party: (a) to the extent and to the Persons as
required by any Applicable Law, legal process or court order, or an applicable
disclosure requirement of any Regulator, the U.S. Securities and Exchange
Commission (“SEC”), the Nasdaq market or any other securities exchange or
market; or (b) to the extent necessary to exercise the rights granted to or
retained by the Receiving Party under this Agreement or otherwise establishing
rights or enforcing obligations under this Agreement; provided, however, that
the Receiving Party shall provide prior notice of such intended disclosure to
the Disclosing Party if possible under the circumstances and shall disclose only
such Confidential Information of the Disclosing Party as is reasonably required
to be disclosed. 
 
11.3  Disclosure of Agreement. The Parties agree that the material terms of this
Agreement shall be considered Confidential Information of both Parties, subject
to the special authorized disclosure provisions set forth below in this Section
11.3 (in lieu of the authorized disclosure provisions set forth in Section 11.2,
to the extent of any conflict) and without limiting the generality of the
definition of Confidential Information set forth in Section 1.8. The Parties
will mutually agree the text of a press release announcing the execution of this
Agreement. Thereafter, if either Party desires to make a public announcement
concerning the terms of this Agreement, such Party shall give reasonable prior
advance notice of the proposed text of such announcement to the other Party for
its prior review and approval, such approval not to be unreasonably withheld. A
Party shall not be required to seek the permission of the other Party to repeat
or disclose any information as to the terms of this Agreement that has already
been publicly disclosed by such Party in accordance with the foregoing or by the
other Party, or any similar or comparable information. Either Party may disclose
the terms of this Agreement to such Party’s existing investors, lenders,
directors and professional advisors and to potential investors, lenders,
acquirors or merger partners and their professional advisors who are bound by
written or professional obligations of non-disclosure and non-use that are at
least as stringent as those contained in this Article 11 or are customary for
such purpose. Each Party acknowledges that the other Party may be obligated to
file a copy of this Agreement with the SEC with its next quarterly report on
Form 10-Q, annual report on Form 10-K or current report on Form 8-K or with any
registration statement filed with the SEC pursuant to the Securities Act of
1933, as amended, and each Party shall be entitled to make such filings,
provided, however, that the filing Party requests (to the extent legally
permitted) confidential treatment of the terms hereof for which confidential
treatment is customarily sought, to the extent such confidential treatment is
reasonably available to such Party under the circumstances then prevailing. In
the event of any such filing, the filing Party will provide the other Party with
a copy of the Agreement marked to show provisions for which the filing Party
intends to seek confidential treatment and shall reasonably consider the other
Party’s timely comments thereon.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
19

--------------------------------------------------------------------------------


 
11.4  Unauthorized Use. If either Party becomes aware or has Knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
shall promptly notify the other Party of such unauthorized use or disclosure.
 
11.5  Return of Confidential Information. Upon termination of this Agreement,
the Receiving Party shall promptly return all of the Disclosing Party’s
Confidential Information, including all reproductions and copies thereof in any
medium (except that the Receiving Party may retain one copy for its legal files)
except as otherwise reasonably necessary to exercise the Receiving Party’s
surviving rights under this Agreement.
 
ARTICLE 12
FORCE MAJEURE EVENT
 
12.1  General. Neither Party shall be liable to the other on account of any
failure to perform or on account of any delay in performance of any obligation
under this Agreement (excluding payment obligations), if and to the extent that
such failure or delay shall be due to a cause beyond the control of the relevant
Party and which, by the exercise of its Commercially Reasonable Efforts of
diligence and care, such Party could not reasonably have been expected to avoid
(a “Force Majeure Event”). For the evidence of doubt, any failure to Deliver API
pursuant to a Firm Order due to an order, injunction or any other action by a
Regulator shall not constitute a Force Majeure Event. The Party experiencing the
delay and seeking relief under this Section 12.1 shall promptly notify the other
Party of the delay and use Commercially Reasonable Efforts to overcome such
delay. The Party affected shall promptly notify in writing the non-affected
Party of the specific causes beyond the control of the affected Party and the
probable duration of the delay, and that Party shall be excused from the
performance of such obligation to the extent such performance is necessarily
prevented, hindered or delayed thereby during the continuance of any such
happening or event. This Agreement, insofar as it relates to such obligation,
shall be deemed suspended so long as and to the extent that such cause delays
the performance of any Force Majeure Event obligation.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
20

--------------------------------------------------------------------------------


 
12.2  Termination; Transition. If as a result of the conditions referred to in
Section 12.1, the Supplier is unable to fully perform its obligations for a
period of ninety (90) days, the Purchaser shall have the right to terminate this
Agreement upon thirty (30) days prior notice to the Supplier. In the event the
Purchaser terminates this Agreement as provided in this Section 12.2, the
Supplier agrees to use Commercially Reasonable Efforts to assist the Purchaser
to transfer the Manufacture of the Products to any other facility or facilities
selected by the Purchaser, in its sole discretion.
 
ARTICLE 13
REPRESENTATIONS AND WARRANTIES
 
13.1  Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date that:
 
(a)  such Party is a corporation or entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
full corporate power and authority to execute and deliver this Agreement and to
carry out the provisions hereof;
 
(b)  such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and to carry out the provisions hereof, and
the Person executing this Agreement on behalf of such Party is duly authorized
to do so by all requisite corporate action;
 
(c)  except as set forth in the License Agreement, no consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of such Party in connection with the valid execution, delivery and
performance of this Agreement, except where the failure to obtain any of the
foregoing could not, individually or in the aggregate, reasonably be expected to
materially adversely affect such Party’s ability to consummate the transactions
contemplated herein or perform its obligations hereunder;
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
21

--------------------------------------------------------------------------------


 
(d)  this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws;
and
 
(e)  the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and will
not, except as set forth in the License Agreement, (i) conflict with or result
in a violation or breach of any of the terms, conditions or provisions of its
certificate or articles of incorporation or by-laws (or other comparable
corporate charter documents); (ii) conflict with or result in a violation or
breach of any term or provision of any law or order applicable to it; or (iii)
(A) conflict with or result in a violation or breach of, (B) constitute (with or
without notice or lapse of time or both) a default under, (C) require it to
obtain any consent, approval or action of, make any filing with or give any
notice to any Person as a result or under the terms of, any contract, instrument
or license to which it is a party or by which any of its assets and properties
is bound; except, in the case of (i), (ii) and (iii) above, which could not,
individually or in the aggregate, reasonably be expected to materially adversely
affect its ability to consummate the transactions contemplated herein or perform
its obligations hereunder. 
 
13.2  Additional Supplier Representations and Warranties. The Supplier
represents and warrants that:
 
(a)  To fulfil its obligations under this Agreement, the Supplier has allocated
and will allocate resources sufficient to perform its obligations under this
Agreement.
 
(b)  The Supplier will convey to Purchaser the same title that the Supplier
receives from [***] to the API supplied hereunder.
 
(c)  The Manufacture, generation, processing, distribution, transport,
treatment, storage, disposal and other handling of any API until delivery to a
carrier or freight forwarder shall (i) be in accordance with and conform to the
Specifications and cGMPs, (ii) be in accordance with and conform to any
applicable standards specified by the United States Pharmacopeia and
Pharmacopeia Forum and the European Pharmacopeia and Pharmacopeial Forum, and
(iii) otherwise conform to any provisions of the Regulatory Acts or any
Applicable Laws not reflected in cGMPs. The API will strictly comply with the
Specifications, shall be free from defects in materials and workmanship and
shall not be adulterated or misbranded within the meaning of applicable
Regulatory Acts or the United States Federal Food, Drug, and Cosmetic Act. At
the time of Delivery, the API shall be in Good Condition. THE REPRESENTATIONS
AND WARRANTIES PROVIDED IN THIS AGREEMENT DO NOT APPLY TO PRODUCTS TO THE EXTENT
THAT, AFTER SHIPMENT, OCCURRENCES AFFECTING OR ALTERING THE PRODUCTS AFTER THEY
ARE DELIVERED TO THE CARRIER, OR ACTIONS TAKEN OR FAILED TO BE TAKEN AFTER THE
PRODUCTS WERE SHIPPED, THE PRODUCTS FAIL TO CONFORM TO SPECIFICATIONS. EXCEPT AS
EXPRESSLY SET FORTH IN THIS ARTICLE 13, THE SUPPLIER DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
22

--------------------------------------------------------------------------------


 
ARTICLE 14
LIABILITY AND INDEMNIFICATION
 
14.1  Indemnity by the Supplier. Subject to Section 14.4 below, the Supplier
hereby agrees to indemnify, defend and hold harmless the Purchaser and each
Purchaser Affiliate who receives a Product subject to indemnity hereunder and
their respective directors, officers, employees and agents (each a “Purchaser
Indemnitee”) from and against all losses, damages, costs, penalties, liabilities
(including strict liabilities), judgements, amounts paid in settlement, fines
and expenses (including court costs and reasonable fees of attorneys and other
professionals) (“Losses”) arising from a Third Party Claim (a) for bodily
injury, death and property damage caused by: (i) defects inherent in the API at
the time of delivery by [***] to Supplier; (ii) defective API information
(including any materials or samples thereof) submitted by [***] to the Supplier;
or (iii) the negligence or wilful misconduct or wrongdoing of the Supplier or
(b) arising with respect to any breach or non-performance of any of the
Supplier’s covenants, obligations, representations or warranties under this
Agreement. The foregoing indemnification obligations shall not apply in each
case to the extent any particular Loss is a direct result of (i) the negligence
or intentional misconduct of a Purchaser Indemnitee, or (ii) any matter for
which the Purchaser is obligated to indemnify the Supplier pursuant to
Section 14.2 herein. Nothing in this Section 14.1 or Section 14.2 below shall be
construed to limit, and these provisions shall be in addition to, any
indemnification provision, in any other agreement between the Parties.
 
14.2  Indemnity by the Purchaser. Subject to Section 14.4 below, the Purchaser
shall indemnify, defend and hold the Supplier and Supplier Affiliates and their
respective directors, officers, employees and agents (each a “Supplier
Indemnitee”) harmless from and against all Losses arising from any Third Party
Claim (a) for bodily injury, death or property damage caused by: (i) the
distribution or marketing of Products by the Purchaser; or (ii) the negligence
or wilful misconduct or wrongdoing of the Purchaser, or (b) arising with respect
to any breach or non-performance of any of the Purchaser’s covenants,
obligations, representations or warranties under this Agreement. The foregoing
indemnification obligations shall not apply in each case to the extent any
particular Loss is a direct result of the negligence or intentional misconduct
of the Supplier Indemnitee, or (ii) any matter for which the Supplier is
obligated to indemnify the Purchaser pursuant to Section 14.1 above. Nothing in
this Section 14.2 or Section 14.1 above shall be construed to limit, and these
provisions shall be in addition to, any indemnification provision in and any
other agreement between the Parties.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
23

--------------------------------------------------------------------------------


 
14.3     Procedures.
 
(a)  In the case of a Third Party Claim made by any Person who is not a Party to
this Agreement (or an Affiliate thereof) as to which a Party (the “Indemnitor”)
may be obligated to provide indemnification pursuant to this Agreement, such
Party seeking indemnification hereunder (the “Indemnitee”) will notify the
Indemnitor in writing of the Third Party Claim (and specifying in reasonable
detail the factual basis for the Third Party Claim and, to the extent known, the
amount of the Third Party Claim) reasonably promptly after becoming aware of
such Third Party Claim; provided, however, that failure to give such
notification will not affect the indemnification provided hereunder except to
the extent the Indemnitor shall have been actually prejudiced as a result of
such failure.
 
(b)  If a Third Party Claim is made against the Indemnitee and the Indemnitor
acknowledges in writing its obligation to indemnify the Indemnitee therefor, the
Indemnitor will be entitled, within one hundred twenty (120) days after receipt
of written notice from the Indemnitee of the commencement or assertion of any
such Third Party Claim, to assume the defense thereof (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee, for so long as the Indemnitor is conducting a good faith and
diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in connection
with the defense thereof; provided, however, that if under applicable standards
of professional conduct a conflict of interest exists between the Indemnitor and
the Indemnitee in respect of such claim, such Indemnitee shall have the right to
employ separate counsel (which shall be reasonably satisfactory to the
Indemnitor) to represent such Indemnitee with respect to the matters as to which
a conflict of interest exists and in that event the reasonable fees and expenses
of such separate counsel shall be paid by such Indemnitor; provided, further,
that the Indemnitor shall only be responsible for the reasonable fees and
expenses of one separate counsel for such Indemnitee. If the Indemnitor assumes
the defense of any Third Party Claim, the Indemnitee shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnitor. If the Indemnitor assumes
the defense of any Third Party Claim, the Indemnitor will promptly supply to the
Indemnitee copies of all correspondence and documents relating to or in
connection with such Third Party Claim and keep the Indemnitee informed of
developments relating to or in connection with such Third Party Claim, as may be
reasonably requested by the Indemnitee (including, without limitation, providing
to the Indemnitee on reasonable request updates and summaries as to the status
thereof). If the Indemnitor chooses to defend a Third Party Claim, all
Indemnitees shall reasonably cooperate with the Indemnitor in the defense
thereof (such cooperation to be at the expense, including reasonable legal fees
and expenses, of the Indemnitor). If the Indemnitor does not elect to assume
control of the defense of any Third Party Claim within the one hundred twenty
(120) day period set forth above, or if such good faith and diligent defense is
not being or ceases to be conducted by the Indemnitor, the Indemnitee shall have
the right, at the expense of the Indemnitor, after three (3) Business Days
notice to the Indemnitor of its intent to do so, to undertake the defense of the
Third Party Claim for the account of the Indemnitor (with counsel selected by
the Indemnitee), and to compromise or settle such Third Party Claim, exercising
reasonable business judgment; provided, however, that the Indemnitee shall not
compromise or settle such Third Party Claim without the Indemnitor’s prior
written consent (which consent shall not be unreasonably withheld) if such
compromise or settlement would result in an admission or liability or loss of
right by the Indemnitor or payment by the Indemnitor. The Indemnitor agrees to
reasonably cooperate with the Indemnitee in such defense, at the Indemnitor’s
expense, including being joined as a necessary party.
 
24

--------------------------------------------------------------------------------


 
(c)  If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim that the Indemnitor may
recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee’s prior written consent, the
Indemnitor shall not consent to any settlement, compromise or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
in good faith to agree to any such settlement, compromise or discharge, that
provides for injunctive or other non-monetary relief affecting the Indemnitee.
If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee shall not (unless required by
law) admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the Indemnitor’s prior written consent (which
consent shall not be unreasonably withheld).
 
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
 
25

--------------------------------------------------------------------------------


 
14.4  Limitations. Notwithstanding any provision of this Agreement to the
contrary, in no event shall either Party be liable to the other, or have any
obligation to indemnify any Purchaser Indemnitee or Supplier Indemnitee, as the
case may be, for any consequential or indirect damages or Losses including any
loss of profits suffered by the Purchaser or the Supplier, however caused and on
any theory of liability, regardless of any failure of essential purpose of any
remedy available under this Agreement. The foregoing limitation on liability
shall not be applicable to consequential or indirect damages or Losses,
including without limitation, lost profits incurred by the Indemnitee as a
direct result of any failure by the Indemnitor to perform its obligations under
this Agreement that the Indemnitee can demonstrate is due to wilful misconduct
or gross negligence by the Indemnitor or any of its employees.
 
ARTICLE 15
INSURANCE
 
Each Party shall at all times maintain in full force and effect, with
financially sound and reputable carriers reasonably satisfactory to the other
Party, product liability, property, and fidelity insurance in such amounts and
with such scope of coverage as are adequate to cover such Party’s obligations
under this Agreement and as are appropriate companies of like size, taking into
account the nature of API to be manufactured hereunder.
 
ARTICLE 16
TERM; TERMINATION; REMEDIES
 
16.1  General.
 
(a)  This Agreement shall commence on the Effective Date and will continue until
December 31, 2012 (the “Initial Term”). Unless terminated pursuant to Sections
12.2, 16.1(b), 16.1(c), 16.1(d), 16.4 or 16.7, this Agreement shall
automatically renew for successive terms of three (3) years (each, a “Renewal
Term”). The period from the Effective Date until the termination of the
Agreement is the “Term”.
 
(b)  The Purchaser may terminate this Agreement by delivery of a one hundred
eighty (180) days advance, written notice.
 
(c)  The Supplier may terminate this Agreement by delivery of a one hundred
eighty (180) days advance, written notice.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
26

--------------------------------------------------------------------------------


 
(d)  Either Party may terminate this Agreement or any Firm Orders by delivery of
written notice following expiration or termination of the License Agreement or
the [***] Agreement.
 
16.2  Manufacturing Site. The Purchaser may terminate this Agreement on thirty
(30) days written notice if [***] changes the Manufacturing Site at which API is
Manufactured or the process used in the Manufacture of API. Any such termination
pursuant to this Section 16.2 shall not be deemed to be due to a breach by the
Supplier.
 
16.3  Supplier Material Default. “Supplier Material Default” shall mean the
occurrence of any of the events listed below, regardless of whether the
occurrence is voluntary or involuntary; provided, however, that none of the
following occurrences shall constitute a “Supplier Material Default” to the
extent such occurrence is a direct result of a breach by the Purchaser of a
representation, warranty or covenant hereunder, any failure by the Purchaser to
comply with Applicable Laws to the extent they pertain to the Products or the
Regulatory Acts, a Purchaser Material Default, the Supplier’s compliance with an
order of a Regulator directed to the Supplier specifically regarding its
compliance with cGMPs, the Regulatory Acts, or Applicable Laws, or a Force
Majeure Event:
 
(a)  an assignment or attempted assignment of this Agreement or the rights or
obligations arising hereunder by the Supplier, in violation of this Agreement;
 
(b)  insolvency or general failure of the Supplier to pay its debts as they
become due; entrance of the Supplier into receivership or any arrangement with
creditors generally; filing of a voluntary or involuntary petition or other
action or proceeding for bankruptcy or reorganization or dissolution or
winding-up of the Supplier; a general assignment for the benefit of the
Supplier’s creditors; or a foreclosure or sale of a material part of the
Supplier’s assets by or for the benefit of any creditor or governmental agency;
or
 
(c)  a material breach or failure by the Supplier with respect to any material
obligation or covenant under this Agreement, including a failure to Deliver API
pursuant to a Firm Order or a failure to maintain the Eighteen Month Supply at
the amount required under Section 3.3, that is not remedied by the Supplier
within thirty (30) days after receiving notice thereof or, if such breach or
failure is susceptible of cure but cannot be reasonably cured within thirty (30)
days, unless the Supplier in good faith promptly commences pursuing such cure
and diligently and continually does so but is delayed in completion by factors
beyond its control after the use of Commercially Reasonable Efforts (but in no
event to exceed ninety (90) days from the date of the Purchaser’s notice).
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
27

--------------------------------------------------------------------------------


 
16.4     Other Supplier Default. “Other Supplier Default” shall mean the breach
or failure by the Supplier with respect to any obligation, covenant,
representation, warranty or condition under this Agreement that is not remedied
by the Supplier within thirty (30) days after receiving written notice thereof
from the Purchaser, other than a Supplier Material Default, or if such breach or
failure is susceptible of cure but cannot be reasonably cured within thirty (30)
days, unless the Supplier in good faith promptly commences pursuing such cure
and diligently and continually does so but in no event to exceed sixty (60) days
from the date of the Purchaser’s notice. Notwithstanding the foregoing, none of
the foregoing occurrences shall constitute an Other Supplier Default to the
extent such occurrence is a direct result of (a) a breach by the Purchaser of a
representation, warranty or covenant hereunder, (b) any failure by the Purchaser
to comply with the Applicable Laws or Regulatory Acts or to perform any of its
obligations under this Agreement, (c) the Supplier’s compliance with the
Specifications or an order of a Regulator directed to the Supplier specifically
regarding its compliance with cGMPs, the Regulatory Acts, or Applicable Laws, or
(d) a Force Majeure Event.
 
16.5     Effect of Supplier Default.
 
(a)  The Supplier Material Default. Upon the occurrence of a Supplier Material
Default, the Purchaser shall have the right to (i) terminate this Agreement, in
whole or in part, immediately or at such other date specified under this
Agreement, or (ii) terminate any Firm Order issued under this Agreement, in
which case the Purchaser shall bear no liability with respect to the terminated
Firm Order, including, without limitation, any expenses incurred by the Supplier
in connection with such terminated Firm Order. In either event, the Purchaser
shall also be entitled to seek all other remedies available under law or in
equity.
 
(b)  Other Supplier Default. Upon the occurrence of an Other Supplier Default,
the Purchaser shall have no right to terminate this Agreement, but the Purchaser
shall have the right to seek all other remedies available under law.
 
16.6     Purchaser Material Default. A “Purchaser Material Default” shall occur
upon the Purchaser’s failure to pay an amount specified in this Agreement due to
the Supplier under this Agreement within fifteen (15) Business Days after
receiving written notice thereof from the Supplier (such notice to be
accompanied by copies of invoices, shipping manifests and other relevant
documentation supporting the Supplier’s claim for payment), other than the
portion of any payment hereunder that is the subject of a pending good faith
dispute identified by the Purchaser in a written notice delivered to the
Supplier following receipt of an invoice and before such payment is due to the
Supplier.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
28

--------------------------------------------------------------------------------


 
16.7     Other Purchaser Default. “Other Purchaser Default” shall mean the
breach or failure by the Purchaser with respect to any obligation, covenant,
representation, warranty or condition under this Agreement, other than a
Purchaser Material Default, that is not remedied by the Purchaser within thirty
(30) days after receiving written notice thereof from the Supplier, or if such
breach or failure is susceptible of cure but cannot be reasonably cured within
thirty (30) days, unless the Purchaser in good faith promptly commences pursuing
such cure and diligently and continually does so, but in no event to exceed
sixty (60) days from the date of the Supplier’s notice.
 
16.8    Effect of a Purchaser Default.
 
(a)  Purchaser Material Default. Upon the occurrence of a Purchaser Material
Default, the Supplier shall have the right to terminate this Agreement
immediately or at such other date specified under this Agreement and to seek all
other remedies available under law or in equity.
 
(b)  Other Purchaser Default. Upon the occurrence of an Other Purchaser Default,
the Supplier shall have no right to terminate this Agreement, but the Supplier
shall have all rights to pursue all other remedies available under law.
 
16.9    Eighteen Month Supply. If the Eighteen Month Supply is not at the time
of termination the quantity required under Section 3.3, at the Purchaser’s
written request, the Supplier shall Deliver at the time of termination API that
strictly complies with the Specifications and all other requirements of this
Agreement to the Purchaser to the extent necessary to satisfy such deficiency in
the Eighteen Month Supply.
 
16.10   Remedies. Except as expressly set forth in this Agreement, none of the
remedies set forth in this Agreement are intended to be exclusive, and each
Party shall have available to it all remedies available under law or in equity.
The Parties specifically acknowledge and agree that the Purchaser will have
available the remedy of specific performance under this Agreement upon a
Supplier Material Default.
 
16.11   Injunctive Relief. In the event that either the Supplier or the
Purchaser breaches or threatens to breach any provision of Article 11 of this
Agreement, the Parties agree that irreparable harm to the other Party should be
presumed and the damage to such Party would probably be very difficult to
ascertain and would be inadequate. Accordingly, in the event of such
circumstances, each of the Supplier and the Purchaser agree that, in addition to
any other right and remedies available at law or in equity, the other Party
shall have the right to obtain injunctive relief from any court of competent
jurisdiction.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
29

--------------------------------------------------------------------------------


 
ARTICLE 17
MISCELLANEOUS
 
17.1     Standard Forms. In all communications, the Purchaser and the Supplier
may employ their standard forms (including terms and conditions in purchase
orders and purchase order acknowledgements), but nothing in those forms shall be
construed to modify or amend the terms and conditions of this Agreement, and, in
the case of any conflict herewith, the terms and conditions of this Agreement
shall control.
 
17.2    Notices.
 
Notices to the Purchaser shall be addressed to:





 
Inspire Pharmaceuticals, Inc.
 
4222 Emperor Boulevard, Suite 200
 
Durham, North Carolina 27703
 
Attention: General Counsel
 
Facsimile No.: 919-941-9797
   
With a copy to
Smith, Anderson, Blount,
 
Dorsett, Mitchell & Jernigan, L.L.P.
 
2500 Wachovia Capitol Center
 
Raleigh, North Carolina 27601
 
Attention: Christopher Capel
 
Facsimile No.: 919-821-6800
 
 
Notices to the Supplier shall be addressed to:
 
 
InSite Vision Incorporated
 
965 Atlantic Avenue
 
Alameda, California 94501
 
Attention: Chief Executive Officer
 
Facsimile No.: 510-865-5700
   

 
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
30

--------------------------------------------------------------------------------


 


With a copy to:
O’Melveny & Myers LLP
2765 Sand Hill Road
 
Menlo Park, California 94025
 
Attention: Tim Curry, Esq.
 
Facsimile No.: 650-473-2601
 

 
Either Party may change the address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be (i)
sent via a reputable overnight courier service, or (ii) sent by facsimile
transmission, in each case properly addressed in accordance with the paragraphs
above. The effective date of any notice shall be the actual date of receipt by
the Party receiving the same.
 


17.3     Independent Contractors. The relationship between the Parties created
by this Agreement is one of independent contractors and is not a joint venture,
partnership or any similar arrangement. Neither Party shall have the power or
authority to bind or obligate the other except as expressly set forth in this
Agreement.
 
17.4     Certain Remedies. Each Party acknowledges and agrees that the other
Party may be irreparably damaged if any of the provisions of this Agreement
(other than provisions involving the payment of money) are not performed by a
Party in accordance with their specific terms, and that any breach of, or
failure to perform or comply with, this Agreement by a Party may not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which a Party may be entitled at law or
in equity, it may be entitled to enforce any provision of this Agreement (other
than provisions involving the payment of money) by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.
 
17.5     Expenses. Unless otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party that shall have incurred the same and the
other Party shall have no liability relating thereto.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
31

--------------------------------------------------------------------------------


 
17.6     No Third Party Beneficiaries. No person or entity other than the
Parties hereto and their respective Affiliates, successors and permitted assigns
shall be deemed an intended beneficiary hereunder or have any right to enforce
any obligation of this Agreement.
 
17.7    Entire Understanding. This Agreement, together with the Schedules and
Exhibits hereto, constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence, understandings and agreements whether
oral or written, between the Parties respecting the subject matter hereof and
thereof.
 
17.8    Unintentional Omissions. The Parties acknowledge that they have expended
substantial effort in preparing this Agreement and attempting to describe, in
the Schedules hereto, as thoroughly and precisely as possible, Specifications
and other information. However, despite these efforts, the Parties acknowledge
the possibility of involuntary or inadvertent omissions from the Schedules. The
Parties will agree in writing to the changes to be made to the Schedules to add
these inadvertent or involuntary omissions and any such written agreement
executed by the Parties shall serve as an amendment to this Agreement.
 
17.9    Transferability; Binding Effect. This Agreement may not be assigned or
otherwise transferred (in whole or in part, whether voluntarily, by operation of
law or otherwise) by either Party without the prior written consent of the other
Party (which consent shall not be unreasonably withheld); provided, however,
that such consent shall not be required in connection with (a) assignment or
transfer to an Affiliate of the Party; (b) a merger, consolidation or
reorganization of the Party, (c) a sale or transfer of all or substantially all
of the voting stock, or all or substantially all of the assets, of the Party, or
(d) a sale or transfer by the Party of all or substantially all of the assets of
the Party with respect to its program related to Products. Notwithstanding the
foregoing, any such assignment or transfer to an Affiliate shall not relieve the
assigning Party of its responsibilities for performance of its obligations under
this Agreement. The rights and obligations of the Parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties. Any attempted assignment not in accordance with this
Agreement shall be void.
 
17.10   Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
32

--------------------------------------------------------------------------------


 
17.11   Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.
 
17.12   Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall use
reasonable efforts to substitute, by mutual written consent, valid provisions
for such invalid, illegal or unenforceable provisions which valid provisions in
their economic effect are sufficiently similar to the invalid, illegal or
unenforceable provisions that it can be reasonably assumed that the Parties
would have entered into this Agreement with such valid provisions. In case such
valid provisions cannot be agreed upon, the invalid, illegal or unenforceable
provisions of this Agreement shall not affect the validity of this Agreement as
a whole, unless the invalid, illegal or unenforceable provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid,
illegal or unenforceable provisions.
 
17.13   Waiver. No provision of this Agreement shall be waived by any act or
omission of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.
 
17.14   Survival. Articles 11, 13, 14, 16 and 17 and any other provision which
by its terms specifically shall so state, together with any obligation to make
accrued but unpaid payments due hereunder, shall survive the termination or
expiration of this Agreement until the last-to-expire of the longest statute of
limitations governing any claims relating to the performance of this Agreement.
 
17.15   No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
 
17.16   Descriptive Headings; Schedules; Interpretation.
 
(a)  The descriptive headings of this Agreement are for convenience only, and
shall be of no force or effect in construing or interpreting any of the
provisions of this Agreement.
 
(b)  All Schedules delivered pursuant to this Agreement shall be deemed part of
this Agreement and incorporated herein by reference, as if fully set forth
herein. All provisions contained in any Schedule delivered by or on behalf of
the Parties hereto, or in connection with the transactions contemplated hereby,
are an integral part of this Agreement.
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
33

--------------------------------------------------------------------------------


 
(c)  Words denoting the singular include the plural and vice versa; words
denoting one gender include all genders.
 
(d)  References to the word “including” or “includes” are to be construed as
“including without limitation” and “includes without limitation”.
 
17.17   Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts and such counterparts taken together shall constitute one and the
same agreement. This Agreement may be executed by facsimile signatures, which
signatures shall have the same force and effect as original signatures.
 
17.18   Time of the Essence. Time shall be of the essence in relation to the
performance of any and all of each Party’s obligations pursuant to this
Agreement.
 
17.19   Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law provisions thereof. Prior to bringing a legal action against the
other Party, such dispute shall be separately negotiated by the Parties hereto
in good faith and all reasonable efforts undertaken to settle amicably such
matters before resorting to further legal recourse, as follows: upon the
occurrence of a dispute between the Parties, including, without limitation, any
breach of this Agreement or any obligation relating thereto, the matter shall be
referred first to the officers of the Supplier and the Purchaser having
responsibility for the subject matter of the dispute, or their designees. The
officers, or their designees, as the case may be, shall negotiate in good faith
to resolve such dispute in a mutually satisfactory manner for up to thirty (30)
days. If such efforts do not result in mutually satisfactory resolution of the
dispute, the matter shall be referred to the chief executive officers of the
Supplier and the Purchaser, or their designees. The chief executive officers, or
their designees, as the case may be, shall negotiate in good faith to resolve
such dispute in a mutually satisfactory manner for up to thirty (30) additional
days, or such longer period of time to which the chief executive officers may
agree. Notwithstanding the foregoing, nothing in this Section 17.19 shall
prevent a Party from seeking injunctive relief pursuant to Section 17.4.
 
[Signature Page Immediately Follows]
 
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
34

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, duly authorized representatives of the Parties duly executed
this Agreement as of the Effective Date.


 

 
INSPIRE PHARMACEUTICALS, INC.
 
By: __________________________
 
Name: ________________________
 
Title: _________________________
 
 
INSITE VISION INCORPORATED
 
By: __________________________
 
Name: ________________________
 
Title: _________________________
     

 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

35

--------------------------------------------------------------------------------


Schedule 1


Specifications


 
TEST
METHOD
SPECIFICATION
1.  [***]
[***]
[***]
2.  [***]
[***]
[***]
3.  [***]
[***]
[***]
4.  [***]
[***]
[***]
5.  [***]
[***]
[***]
6.  [***]
[***]
[***]
7.  [***]
[***]
[***]
8.  [***]
[***]
[***]
9.  [***]
[***]
[***]
10.  [***]
[***]
[***]

 
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
36

--------------------------------------------------------------------------------



Schedule 2
 
Price
 


 
The price shall be the [***] the [***] Agreement (for the calendar year 2007
such cost is [***] of API) plus [***].
 
 
 
 
 
 
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
37

--------------------------------------------------------------------------------



 
 